NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 22-2750
                                       __________

                              JOSEPH D.S. PHILLIPS, JR.,
                                              Appellant

                                             v.

    CITY OF PITTSBURGH; UNITED STATES DEPARTMENT OF HOUSING AND
       URBAN DEVELOPMENT; COMMONWEALTH OF PENNSYLVANIA;
                RICHARD JAMES, City of Pittsburgh Police Officer
                   ____________________________________

                     On Appeal from the United States District Court
                        for the Western District of Pennsylvania
                         (D.C. Civil Action No. 2:22-cv-00400)
                       District Judge: Honorable W. Scott Hardy
                      ____________________________________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                  December 6, 2022

        Before: JORDAN, GREENAWAY, JR., and NYGAARD, Circuit Judges

                           (Opinion filed December 16, 2022)
                                     ___________

                                        OPINION*
                                       ___________




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
PER CURIAM

       Joseph D.S. Phillips, Jr., appeals pro se from the District Court’s order dismissing

his amended complaint with prejudice. For the reasons that follow, we will affirm.

                                              I.

       In March 2022, Phillips submitted to the District Court a pro se civil complaint

and an accompanying motion to proceed in forma pauperis. The District Court granted

that motion and screened the complaint pursuant to 28 U.S.C. § 1915(e)(2)(B). The

District Court observed that the complaint “is extremely difficult to decipher,” (Dist. Ct.

docket # 8, at 2), and concluded that it “is unable to discern the contours of [Phillips’s]

purported [42 U.S.C.] § 1983 claim, or whether he is attempting to assert some other type

of claim,” (id. at 5). As a result, the District Court dismissed the complaint without

prejudice to Phillips’s ability to file an amended complaint.

       On the day that Phillips’s amended complaint was due, he filed a three-page

handwritten document titled “Response to Order Document 8.” (Dist. Ct. docket # 9.)

This new filing named four defendants — the United States Department of Housing and

Urban Development (“HUD”), the City of Pittsburgh, a City of Pittsburgh police officer,

and the Commonwealth of Pennsylvania. With respect to HUD, Phillips identified his

cause of action as “Breach of Duty,” listed several statutes and the Commerce Clause,

and demanded $23 billion. (See id. at 1.) Regarding the City of Pittsburgh and the

Pittsburgh police officer, Phillips identified his causes of action as “Breach of Contract,”

                                              2
“Unjust Enrichment,” and “a killing Desisned [sic] to influence the outcome of a court

case,” and he demanded $30 million. (See id.) As for the Commonwealth, Phillips

alleged that it violated the Commerce Clause and committed “[g]ross [n]egligence” and

“[c]ivil [e]lder [a]buse”; he did not indicate what relief he was seeking against this

defendant. (See id. at 3.) His new filing also alleged that (1) a district judge (not the one

who was presiding over this case) “knew that the family from Bay Ark. was cripple

mentally retarded refused to protect the Choctaw Indians in violation of Pilgrim Peace

Treaty (1621),” (2) the Pittsburgh police officer “filed a case for [t]erroristic [t]hreats on

7/10/09 and was trying to kill the petitioner to the Supreme Court of the United States . . .

in violation of the Fair Housing Act,” and (3) “the family had put our wepons [sic] down

in violation of Geneva Convention relative to the treatment of prisoners of war.” (Id. at

2.) The new filing closed by alleging that the Fair Housing Act “did aid [the police

officer] to extort money property that the family [e]quity in, they all knew that [the

officer] had paied [sic] 500.00 for a comdemed [sic] house and was running a scam put

the petitioner to the Supreme Court in [j]ail with malice.” (Id. at 3.)

         On August 30, 2022, the District Court entered an order construing Phillips’s new

filing as an amended complaint and dismissing it with prejudice. The District Court

concluded that Phillips had failed to state a claim upon which relief may be granted, and

that it would be futile to afford him further leave to amend. This timely appeal followed.1


1
    We have jurisdiction over this appeal pursuant to 28 U.S.C. § 1291. We exercise
                                               3
                                              II.

       Phillips’s appellate brief, which uses this Court’s form designed for pro se

litigants, does not include any argument explicitly challenging the District Court’s

judgment. For example, in the section of the form that asks an appellant to identify what

facts, if any, the district court incorrectly decided, Phillips states as follows: “When the

Supreme Court is going to hear a case and they murder the petitioner[’]s family members

and put the petitioner in [j]ail without [b]ail I’m under surveillance[.]” (3d Cir. docket

# 6, at 6.) Furthermore, in the section of the form that asks an appellant to identify what

law should be applied, Phillips simply lists the following: “Violation of the Fair Housing

Act 3631,” “U.S[.] Code 242,” and “Deer Creek Treaty.” (Id. at 5.) And in the section

that asks an appellant to identify any other reason why the district court’s judgment was

wrong, Phillips states that the Pittsburgh police officer “was running a scam on the

mentally challenged in violation of [several statutes].” (Id. at 7.)

       Even if we assume for the sake of argument that the content of Phillips’s brief is

sufficient to preserve a challenge to the District Court’s dismissal of his amended

complaint, see Geness v. Cox, 902 F.3d 344, 355 (3d Cir. 2018) (“[I]t is well settled that

a passing reference to an issue will not suffice to bring that issue before this court”

(internal quotation marks omitted)), there is no reason for us to disturb that judgment.


plenary review over the District Court’s dismissal of Phillips’s amended complaint. See
Shorter v. United States, 12 F.4th 366, 371 (3d Cir. 2021).

                                              4
Phillips’s amended complaint failed to coherently allege any facts that could support a

viable cause of action, see Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (indicating that

dismissal of a pleading is appropriate if it fails to allege sufficient facts to state a claim

for relief that is “plausible on its face” (citation to quoted case omitted)), and we find no

error in the District Court’s conclusion that further leave to amend was not warranted, see

Talley v. Wetzel, 15 F.4th 275, 285 n.6 (3d Cir. 2021) (noting that leave to amend may

be denied if amendment would be futile).

       In view of the above, we will affirm the District Court’s judgment. Phillips’s

motion for appointment of counsel is denied. See Tabron v. Grace, 6 F.3d 147, 155 (3d

Cir. 1993). To the extent that he asks us to “upgrade” the military discharge that he

received in 1979 and/or grant him any other relief, those requests are also denied, as is his

motion to file exhibits.2




2
 Phillips’s brief lists a few docket numbers from civil actions that he brought years ago.
Those cases are not properly before us here.
                                             5